Citation Nr: 0614526	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-22 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for permanent disequilibrium, currently rated 30 percent 
disabling, for accrued benefit purposes.

2.  Entitlement to service connection for migraines, to 
include as secondary to service-connected hypertension, and 
under 38 U.S.C.A. § 1151, for accrued benefit purposes.

3.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected hypertension, 
and under 38 U.S.C.A. § 1151, for accrued benefit purposes.

4.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity, to include as secondary to 
service-connected hypertension and service-connected lumbar 
spine disability, and under 38 U.S.C.A. § 1151, for accrued 
benefit purposes.

5.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity, to include as secondary to 
service-connected hypertension service-connected lumbar spine 
disability, and under 38 U.S.C.A. § 1151, for accrued benefit 
purposes.

6.  Entitlement to service connection for post cortical 
bleed, to include as secondary to service-connected 
hypertension, and under 38 U.S.C.A. § 1151, for accrued 
benefit purposes.

7.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected hypertension, and under 38 U.S.C.A. § 1151, for 
accrued benefit purposes.

8.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU), for accrued benefit purposes.

9.  Whether a timely notice of disagreement was received to 
initiate an appeal from the April 17, 2004 rating decision 
which granted service connection for degenerative joint 
disease of the lumbar spine, assigning a 40 percent 
disability rating, effective January 11, 2002? 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney-
At-Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1967.  The veteran died in May 2002.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  With regard to issues one through 
eight, as stated hereinabove, the appeal stems from a 
September 2002 rating decision.  A notice of disagreement was 
filed in April 2003, a statement of the case was issued in 
April 2004, and a substantive appeal was received in June 
2004.  The appellant testified at a video conference hearing 
in February 2006.  

In October 1997, the veteran filed a claim of service 
connection for several disabilities, to include depression.  
He underwent a VA psychiatric examination in April 1998.  In 
March 2000, the RO issued a rating decision with regard to 
several other issues, however, did not address the claim of 
service connection for depression.  The Board notes, however, 
that a summary prepared by the RO with regard to the 
veteran's service-connected and nonservice-connected 
disabilities attached to the March 2000 rating decision, 
listed a "mood disorder" as nonservice-connected, however, 
the rating decision does not contain any specific findings 
with regard to this claim.  There is no indication that the 
veteran's claim of service connection for depression has ever 
been adjudicated by the RO, and it appears that the appellant 
is claiming service connection for depression for accrued 
benefit purposes.  This claim is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  There is no indication that 
the appellant has been provided with the notice and 
assistance provisions of the VCAA, as it pertains to her 
claim for accrued benefits.  Additionally, the Board notes 
that during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  VA believes that the 
Dingess ruling may be applied by analogy to other cases as 
well.  Along with initial VCAA notice, the RO is instructed 
to provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the appellant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also include an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

By way of history, the Board notes that in October 1997, the 
veteran filed a claim for compensation, claiming service 
connection for several disabilities to include:  post 
cortical bleed, equilibrium imbalance, diabetes mellitus, 
hypertension, migraine headaches, depression, GERD, 
peripheral neuropathy of the lower extremities, and back 
pain.  

In a May 1998 rating decision, the RO denied entitlement to 
service connection for residuals of a back injury.  

In September 1998, the veteran's representative clarified 
that the veteran was also claiming compensation pursuant to 
38 U.S.C.A. § 1151, contending that his claimed disabilities 
(post cortical bleed, equilibrium imbalance, diabetes 
mellitus, hypertension, migraine headaches, GERD, peripheral 
neuropathy in lower extremities), other than depression and 
back pain, were as a result of Gentamicin, which was 
administered by VA in association with a nonservice-connected 
bone infection of the left arm.  

In a March 2000 rating decision, the RO granted entitlement 
to service connection for permanent dysequilibrium under 
38 U.S.C.A. § 1151, assigning a 30 percent disability rating, 
effective October 1997, and denied entitlement to service 
connection under 38 U.S.C.A. § 1151 for all of the other 
claimed disabilities.  (As noted in the introduction, the 
claim of service connection for depression has not been 
addressed on the merits to date.)  The veteran submitted a 
notice of disagreement with regard to all of the issues 
addressed in the March 2000 rating decision, including 
disagreement with the disability rating assigned to permanent 
dysequilibrium and the denials of service connection.  

Subsequently, in a January 2002 rating decision, the RO 
granted entitlement to service connection for hypertension, 
assigning a 10 percent disability rating, effective September 
1998.  With regard to this issue, the grant of service 
connection constituted a full award of the benefit sought on 
appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997).  

In a subsequent January 2002 statement from the veteran, he 
reiterated that he was claiming entitlement to service 
connection for post cortical bleed, diabetes mellitus, 
migraine headaches, GERD, peripheral neuropathy of the lower 
extremities, pursuant to 38 U.S.C.A. § 1151, as a result of 
the intake of Gentamicin, but also claimed that his 
disabilities were as a result of his service-connected 
hypertension.  In an April 2002 statement from the veteran's 
representative, it was also contended that his peripheral 
neuropathy of the lower extremities was as a result of his 
then nonservice-connected back injury.  

On May 8, 2002, the veteran perfected his appeal as to the 
issues addressed in the March 2000 rating decision.  The 
veteran died on May [redacted], 2002, and the appellant filed a claim 
for accrued benefits in June 2002.  As noted, a September 
2002 rating decision denied entitlement to an increased 
rating for permanent disequilibrium, denied entitlement to 
service connection for issues two through seven, pursuant to 
38 U.S.C.A. § 1151, and entitlement to a TDIU, all for 
accrued benefit purposes.  The claim of entitlement to a TDIU 
was never addressed in a rating decision during the veteran's 
lifetime, however, he had claimed entitlement to a TDIU 
during his lifetime, thus it was included for accrued benefit 
purposes.  As will be discussed in more detail below, in 
April 2004, the RO granted entitlement to service connection 
for degenerative joint disease of the lumbar spine for 
accrued benefit purposes, assigning a 40 percent disability 
rating.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Court has also held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Initially, the Board observes that upon review of the rating 
decisions of record during the veteran's lifetime and 
subsequent to his death, and the April 2004 statement of the 
case, there is no indication that the RO has conducted a 
merits analysis as to whether any of his claimed disabilities 
were as a result of his service-connected hypertension, nor 
has the RO conducted a merits analysis as to whether his 
peripheral neuropathy of the lower extremities was as a 
result of his service-connected lumbar spine disability.  

Furthermore, the Board is of the opinion that a VA opinion 
should be sought to determine any possible relationship 
between his claimed disabilities (post cortical bleed, 
diabetes mellitus, migraine headaches, GERD, peripheral 
neuropathy of the lower extremities) and the intake of 
Gentamicin, under 38 U.S.C.A. § 1151, any possible 
relationship between his claimed disabilities (post cortical 
bleed, diabetes mellitus, migraine headaches, GERD, 
peripheral neuropathy of the lower extremities) and his 
service-connected hypertension, and any possible relationship 
between his peripheral neuropathy of the lower extremities 
and his service-connected lumbar spine disability.  

The Board also finds that a VA opinion should be obtained to 
attempt to ascertain the severity of his permanent 
disequilibrium prior to his death.  The RO should, then, 
readjudicate the claim of entitlement to an increased rating 
for accrued purposes, including consideration of entitlement 
to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  

Finally, as noted, in an April 17, 2004 rating decision, the 
RO granted service connection for degenerative joint disease 
of the lumbar spine for accrued benefit purposes, assigning a 
40 percent disability rating, effective January 11, 2002.  
The appellant was issued notice of this decision in May 2004.  
In March 2005, the appellant's representative submitted 
correspondence entitled 'Notice of Disagreement' referencing 
the April 17, 2004, rating decision.  In December 2005, the 
RO issued correspondence to the appellant, and a copy to the 
appellant's representative, indicating that the notice of 
disagreement received in March 2005 addressed the failure to 
address entitlement to individual unemployability benefits, 
and the notice of disagreement could not be accepted as 
valid, because the issue of entitlement to individual 
unemployability benefits was not addressed in the April 17, 
2004 rating decision, noting that the issue was already in 
appellate status.  In February 2006, the appellant's 
representative submitted to the RO a 'Notice of Disagreement' 
with the December 2005 RO correspondence which rejected the 
March 2005 notice of disagreement.  It was argued by the 
appellant's representative that the March 2005 correspondence 
was submitted to express disagreement with the findings in 
the April 2004 rating decision, as to the disability rating 
and effective date assigned to the grant of service 
connection for a lumbar spine disability.  Thus, the issue is 
whether the appellant timely appealed the April 2005 rating 
decision, which will include making a finding of whether the 
March 2005 correspondence constituted a notice of 
disagreement as to the issue addressed in the April 2004 
rating decision.  Although the Board in the past would simply 
refer such matter to the RO for appropriate action, the Court 
has made it clear that the proper course of action is to 
remand the matter to the RO for issuance of a statement of 
the case.  Manlincon v. West, 12, Vet. App. 238 (1999).  
Accordingly, appropriate action pursuant to 38 C.F.R. § 19.26 
(to include issuance of a statement of the case) is necessary 
so that the appellant may have the opportunity to complete an 
appeal on that issue by filing a timely substantive appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send an appropriate 
letter to the appellant to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should advise the appellant of the 
evidence necessary to substantiate her 
claims, as well as what evidence she is 
to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant should also be 
advised to submit all pertinent evidence 
in her possession.  The notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should obtain VA opinions, 
from appropriate VA examiners, to 
determine the nature and etiology of the 
veteran's post cortical bleed, diabetes 
mellitus, migraine headaches, GERD, and 
peripheral neuropathy in the right and 
left lower extremities.  It is imperative 
that the claims file be made available to 
and reviewed by the examiners in 
connection with the opinion.  After 
reviewing the claims file, the 
appropriate examiner should respond to 
the following:

 a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any post cortical bleed, diabetes 
mellitus, migraine headaches, GERD, or 
peripheral neuropathy in the right and 
left lower extremities were related to 
the veteran's period of active service?

 b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any post cortical bleed, diabetes 
mellitus, migraine headaches, GERD, or 
peripheral neuropathy in the right and 
left lower extremities were due to the 
intake of Gentamicin?

 c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any post cortical bleed, diabetes 
mellitus, migraine headaches, GERD, or 
peripheral neuropathy in the right and 
left lower extremities were caused or 
aggravated by his service-connected 
hypertension?  

 d)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any peripheral neuropathy in the right 
and left lower extremities was caused or 
aggravated by his service-connected 
lumbar spine disability?  

The examiner is requested to provide a 
rationale for any opinions expressed.  If 
any opinion cannot be provided without 
resort to speculation, the examiner 
should so indicate.

3.  The RO should obtain a VA opinion, 
from an appropriate VA examiner, to 
assess the severity of the veteran's 
permanent disequilibrium prior to his 
death.  It is imperative that the claims 
file be made available to and reviewed by 
the examiner in connection with the 
opinion.  The examiner should also 
discuss whether the veteran's permanent 
disequilibrium resulted in marked 
interference with earning capacity or 
employment, or frequent periods of 
hospitalization during his lifetime.  An 
explanation of the reasons for any 
opinion provided is essential.

4.  The RO should take appropriate 
action pursuant to 38 C.F.R. § 19.26 in 
response to the February 2006 notice of 
disagreement, including issuance of an 
appropriate statement of the case on 
the issue of whether a timely notice of 
disagreement was received to initiate 
an appeal from the April 17, 2004, 
rating decision, so the appellant may 
have the opportunity to complete the 
appeal by filing a timely substantive 
appeal is she so desires.    

5.  After completion of the above, the RO 
should review the expanded record with 
regard to all issues properly in 
appellate status, and determine if the 
benefits sought on appeal can be granted.  
The appellant and her representative 
should then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




